ON PETITION FOR REHEARING..
VARIAN, Commissioner.-
— In its petition for rehearing appellant takes exception to the following language used toward the end of the opinion:
“The county was not bound by the schedule of rates filed with the Public Utilities Commission, and the Board of County Commissioners did have authority to ascertain and fix the amount due, subject to review by the courts.”
'The objection is that this implies that the board of county commissioners and the district court have authority to fix rates in defiance of the Public Utilities Commission. The language used is perhaps subject to this construction though *363we did not intend to so bold. C. S., see. 2424, referred to in the original opinion, contemplates merely tbe fixing of a reduced rate by agreement between the carrier and the municipality or other person falling within the excepted classes. It does not give the persons falling within the excepted classes the right to fix the rate for themselves. However, there would have been nothing illegal in an 'agreement between appellant and respondent calling for a reduced rate of $5 per car, and such a rate may have been agreed upon. Whether or not that was the case was a question to be decided by the board of commissioners in the first instance, along with other questions involved in the claim.
The filing of the claim by appellant at the rate of $10 per car constituted a contention on the part of appellant that no reduced rate for such service had been agreed upon. The allowance of the claim in part by the commissioners is equivalent to a decision on their part that the sum allowed, to wit, $5 per car, represented the value of the service under an agreement, which could have been lawfully made. The allowance of the claim in the amount of $5 per car was thus not necessarily illegal. It was not an action which they lacked authority to take under any circumstances. 'Therefore the question was one which appellant was bound to raise by an action in the district court brought within six months of the rejection, as provided by C. S., secs. 6614 and 3513. By failure to bring such an action appellant lost its right to raise the question. If the order had been one which the board lacked authority to make under any circumstances, it would have been void on its face and the present action would have been proper.
McCarthy, C. J., and Dunn, William A. Lee and Wm. E. Lee, JJ., concur.
PER CURIAM.
— The above opinion is hereby adopted as the opinion of the court.
The original opinion is modified as above stated. With these modifications the petition for rehearing is denied.